                               UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF PENNSYLVANIA

 JUSTIN BERNARD and AMANDA :
 BERNARD
                           :
              Plaintiffs                                                     CIVIL ACTION NO. 17-2361
                           :
      v.                                                                                (JUDGE MANNION)
                           :
 AIR VENT, INC.
                           :
              Defendant

                                                            ORDER

          For the reasons set forth in the memorandum issued this same day, IT

IS HEREBY ORDERED THAT:

          (1) Air Vent, Inc.’s motion for leave to file a third-party complaint (Doc.

               18) is DENIED.

                                                                      s/   Malachy E. Mannion
                                                                      MALACHY E. MANNION
                                                                      United States District Judge


DATE: January 9, 2019
O:\Mannion\shared\MEMORANDA - DJ\CIVIL MEMORANDA\2017 MEMORANDA\17-2361-01-Order.docx
